SOLID ELECTROLYTE TECHNOLOGY WITH REARRANGEABLE BONDS FOR METAL AND METAL-ION BATTERIES

Primary Examiner: Gary Harris 		Art Unit: 1727       September 27, 2022
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 01/08/2021.  These drawings are acceptable.

Claim Rejections – 35 USC § 102/35 USC § 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3. 	Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Yushin et al. US 2014/0170503.
 	As to Claim 1, Yushin discloses a metal or metal-ion battery cell (see abstract and title), comprising: anode and cathode electrodes [0013].  A separator electrically separating the anode and the cathode [0092]; and a solid electrolyte ionically coupling the anode and the cathode [0006].  Wherein the solid electrolyte comprises a material having one or more rearrangeable chalcogen- metal-hydrogen groups that are configured to transport at least one metal-ion or metal- ion mixture through the solid electrolyte (sulfur-containing electrolytes, [0057]).  Wherein the solid electrolyte exhibits a melting point below about 350 0C (preferably below 250 0C, [0058]).

 	Alternatively, it would have been obvious to utilize a melting point below 350 motivated to provide a low resistance layer with the electrolyte [0058].

4.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY D HARRIS/Primary Examiner, Art Unit 1727